                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


 DAMIEAN DEVON TOLSON #366758,                       )
                                                     )
            Plaintiff,                               )
                                                     )    NO. 3:19-cv-00175
 v.                                                  )
                                                     )    JUDGE RICHARDSON
 WARDEN WASHBURN, et al.,                            )
                                                     )
            Defendants                               )

                                    MEMORANDUM OPINION

           Damiean Tolson, a state inmate confined in the Trousdale Turner Correctional Center in

Hartsville, Tennessee, filed a pro se complaint for alleged violation of his civil rights pursuant to

42 U.S.C. § 1983 and has paid the filing fee. The complaint (Doc. No. 1) is before the Court for

an initial review pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A and

42 U.S.C. § 1997e.

      I.      STANDARD OF REVIEW

           Title 28 U.S.C. § 1915A requires the Court to conduct an initial review of any complaint

in which a prisoner seeks redress from a governmental entity, officer, or employee, and to dismiss

the complaint or any part of it that is facially frivolous or malicious, if it fails to state a claim upon

which relief may be granted, or if it seeks monetary relief against a defendant who is immune from

such relief. In reviewing the complaint to determine whether it states a plausible claim, “a district

court must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-

pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488

(6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by
lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).

         Plaintiff sues under 42 U.S.C. § 1983, which confers a private federal right of action against

any person who, acting under color of state law, deprives an individual of any right, privilege or

immunity secured by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d

580, 583 (6th Cir. 2012). To state a § 1983 claim, a plaintiff must allege that: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) “‘the deprivation was

caused by a person acting under color of state law.’” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (quoting Ellison v. Garbarino, 48 F.3d 192, 194 (6th Cir. 1995) (internal quotation marks

and citation omitted)); 42 U.S.C. § 1983.

   II.      FACTUAL ALLEGATIONS

         The only factual allegations appearing in Plaintiff’s complaint are that: (1) he has “filled

out a bunch of requests to see the eye doctor for a basic eye exam, yet . . . they just recklessly deny

all the requests,” which he claims is “deliberate retaliation and on going harassment”; and (2) he

“was denied any medical treatment” and that “when he asked for a nurse,” a “nurse came to the

door and just said ‘He refused treatment’ and left with reckless abandon.” (Doc. No. 1 at 5.)

However, in the portion of the complaint form calling for his Statement of Claim, Plaintiff

responds “Continued PG 1–8,” which the Court construes to incorporate the factual allegations in

his contemporaneously filed 8-page motion for temporary restraining order. (See Doc. No. 1 at 4;

Doc. No. 2.) Accordingly, the Court considers this motion to be part of Plaintiff’s complaint for

the purpose of initial review.

         Plaintiff alleges that when he arrived at the prison on November 30, 2018, he was

immediately placed in segregation for no reason. (Doc. No. 2 at 2.) On December 6, 2018, Plaintiff

                                                   2
received a disciplinary write-up for defiance, which was immediately dismissed “because the

officer lied in the report and violated T.D.O.C. policy in doing so.” (Id.) Nevertheless, Plaintiff

remained in segregation for 14 days, during which he was “harassed by the staff/defendants.” (Id.)

Specifically, he says that Defendants Roach, Hudson (the disciplinary hearing officer), and Hunt

denied him access to the library, any legal assistance, and the telephone, despite his explanation

that he had cases pending in court with “time sensitive statutes of limitations.” (Id. at 2, 3.) Plaintiff

reported that “inappropriate conduct” to the warden. (Id.) While that grievance was pending,

Plaintiff alleges he was harassed by Defendant Hudson in an “isolated incident” at his cell door

when Hudson referenced the dismissed disciplinary charge and called Plaintiff a “coward and a

bi*** [sic].” (Id.) He claims that “Hudson is carrying out some sort of retaliation attempt for the

Plaintiff having got his ‘defiance’ write up dismissed and reported their violations to the warden

in a grievance.” (Id.)

        Plaintiff alleges that on December 14, 2018, he was released from segregation, but as he

was leaving the segregation pod, Defendant Hudson gestured to Plaintiff with his middle finger,

cursed at him and verbally harassed him, and then “attacked the Plaintiff sporadically.” (Doc. No.

2 at 3.) He says this attack was connected to Hudson’s anger against him for the dismissal of the

disciplinary charge. (Id. at 2.) Plaintiff alleges that he only defended himself from Hudson, but

that Plaintiff “was portrayed as the aggressor” and unnamed staff “used excessive force in spraying

and restraining the Plaintiff unnecessarily.” (Id. at 3.) Plaintiff was returned to segregation, where

the harassment continued. (Id.) He alleges that he was deprived of any property for a full 30 days,

in violation of policy, and that his property ultimately disappeared from the property room without

ever returning to him because staff had intentionally allowed other inmates to steal it. (Id. at 3, 6.)

He says he was denied legal mail, legal assistance, and phone calls with his attorneys, resulting in


                                                    3
his inability to prepare for a court date and to meet “time sensitive schedules” in pending legal

cases. (Id. at 3, 4.) He was denied haircuts. (Id. at 4.) On Hudson’s instruction, officers Carter

and Smith (not named as Defendants to this action) refused Plaintiff food trays for 48 hours, and

Plaintiff was denied a shower for 12 days. (Id. at 3, 5.) Hudson continued his verbal harassment

of Plaintiff, and Plaintiff alleges that all of these deprivations were inflicted in “retaliation for the

incident with SCO Hudson.” (Id. at 3–4.)

           On January 11, 2019, Plaintiff was released from punitive segregation but informed by

Defendants Hudson and Roach that he had been reclassified to close custody without prior notice

or hearing and would simply be moving to a different segregation pod. (Id. at 5.) Plaintiff objected

to the move, but Hudson and Roach physically forced him to move to the new housing assignment

by cutting off the water in his cell “and refus[ing] to feed him until he complied.” (Id.) He does

not say how long it took for him to comply. Plaintiff received his written reclassification notice

on January 25, 2019, and acknowledges that he ultimately “signed the actual re-class paperwork,”

but alleges that being treated as a close custody inmate between January 11 and January 25

constitutes cruel and unusual punishment. (Id.) And again, he alleges that this mistreatment is part

of “on going harassment as a retaliation for the incident of assault on SCO Hudson.” (Id.)

           In addition to Defendants Hudson, Roach, and Hunt, Plaintiff sues the prison warden, the

chief of security, and his case manager, seeking damages totaling $60,000. (Doc. No. 1 at 1–3, 5.)

He has also filed a motion for temporary restraining order asking to be transferred to another

facility. (Doc. No. 2 at 1.)

    III.      ANALYSIS

           A. Medical Needs

           Plaintiff alleges that he has been denied a basic eye exam despite several requests.

                                                   4
Deliberate indifference to an inmate’s serious medical needs “constitutes the unnecessary and

wanton infliction of pain” and violates the Eighth Amendment rights of convicted prisoners and

Fourteenth Amendment rights of pretrial detainees. Ruiz v. Martin, 72 F. App’x 271, 275 (6th Cir.

2003) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Miller v. Calhoun Cnty., 408 F.3d

803, 812 (6th Cir. 2005). But a “serious medical need” is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Villegas v. Metro. Gov’t of Nashville, 709 F.3d

563, 570 (6th Cir. 2013). And the “deliberate indifference” necessary to violate the Constitution

is a higher standard than negligence and requires that the official know of and disregard an

excessive risk to the inmate. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff does not allege that he suffers from any disease or injury of his eye(s) that has

been diagnosed or otherwise obviously requires any treatment. The failure to provide a routine

eye exam since Plaintiff’s arrival at Trousdale Turner on November 30, 2018, does not constitute

cruel and unusual punishment in violation of the Eighth Amendment. This claim will be dismissed.

       B. Use of Force

       Plaintiff alleges that on December 14, 2018, Defendant Hudson “attacked the Plaintiff

sporadically,” and that unnamed staff then “used excessive force in spraying and restraining the

Plaintiff unnecessarily.” (Doc. No. 2 at 3.) An Eighth Amendment excessive force claim has both

a subjective and objective component. Griffin v. Hardrick, 604 F.3d 949, 953 (6th Cir. 2010). To

determine whether the subjective component is met, the question is “whether force was applied in

a good faith effort to maintain or restore discipline, or maliciously and sadistically for the very

purpose of causing harm.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Hudson

v. McMillian, 503 U.S. 1, 6 (1992)); see also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010).



                                                5
Considerations relevant to this subjective component may include “the need for the application of

force, the relationship between the need and the amount of force that was used, and the extent of

injury inflicted.” Williams, 631 F.3d at 383 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)).

The objective component asks whether the pain inflicted was “sufficiently serious.” Williams, 631

F.3d at 383 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)). The objective component is met

when force is used maliciously and sadistically to cause harm whether or not significant injury is

evident. Williams, 631 F.3d at 383 (citing Wilson, 501 U.S. at 289); see also Wilkins, 559 U.S. at

34.

       Plaintiff does not allege what, if any, injury he suffered as a result of the alleged attack.

The Supreme Court has clarified, however, that an inmate is not required to establish that he

suffered from a significant injury requiring medical attention, or any other “arbitrary quantity of

injury,” to satisfy the objective prong of an Eighth Amendment excessive force claim. Wilkins,

559 U.S. at 39. The extent of an inmate’s injury is but one factor to consider in determining the

reasonableness of the force exercised, and any use of force “of a sort repugnant to the conscience

of mankind” may be prohibited by the Eight Amendment. Id. at 37–38. The “‘core judicial inquiry’

. . . [is] not whether a certain quantum of injury was sustained, but rather ‘whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm.’” Id. at 37 (quoting Hudson, 503 U.S. at 7). “Injury and force . . . are only imperfectly

correlated, and it is the latter that ultimately counts. An inmate who is gratuitously beaten by

guards does not lose his ability to pursue an excessive force claim merely because he has the good

fortune to escape without serious injury.” Id. at 38. Plaintiff here alleges that Hudson’s attack on

him was motivated by malice against Plaintiff arising from the dismissal of a disciplinary charge.

For the purposes of initial review, the Court finds that Plaintiff has alleged the bare minimum to



                                                 6
state a nonfrivolous claim for excessive force against Defendant Hudson, which requires further

development to determine what Hudson did and whether it was reasonable under the applicable

standard. However, Plaintiff has not stated any claim with regard to the allegedly unnecessary

spraying, because he does not identify the individuals who sprayed him or name any John Doe

defendants in his complaint.

       C. Access to Courts and Counsel

       Plaintiff complains at length about being denied access to legal resources, mail, and

attorney communication, and he makes general references to statutes of limitation and pressing

scheduling matters, but he does not allege that he was actually disadvantaged in any pending or

anticipated litigation as a result of any of those obstacles. Prisons must enable inmates to exercise

their right to access the courts by providing libraries or alternative sources of legal knowledge, as

well as the tools to draft and authenticate legal filings and postage to submit them. Bounds v. Smith,

430 U.S. 817, 824–25 (1977). But to state a claim for infringement on the right to access the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996). In other

words, a plaintiff must plead and demonstrate that the lack of access about which he complains

has hindered, or is presently hindering, his efforts to pursue a non-frivolous legal claim. Id. at 351–

53. Further, the Supreme Court squarely held that “the underlying cause of action . . . is an element

that must be described in the complaint, just as much as allegations must describe the official acts

frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518

U.S. at 353 & n.3). Thus, “the complaint should state the underlying claim in accordance with

Federal Rule of Civil Procedure 8(a), just as if it were being independently pursued, and a like

plain statement should describe any remedy available under the access claim and presently unique

to it.” Id. at 417–18. Plaintiff fails to satisfy this standard, and his access-to-courts claim will be



                                                  7
dismissed.

       D. Retaliation

       Plaintiff alleges repeatedly that the mistreatment he has experienced since December 14,

2018, has been in “retaliation for the incident with SCO Hudson,” or, more specifically,

“retaliation for the incident of assault on SCO Hudson.” (Doc. No. 2 at 3–4, 5.) An inmate states

a claim for unconstitutional retaliation when he establishes that: (1) the plaintiff engaged in

conduct protected under the First Amendment; (2) an adverse action was taken against the plaintiff

that would deter a person of ordinary firmness from continuing to engage in that conduct; and (3)

the adverse action was motivated at least in part by the plaintiff’s protected conduct. Thaddeus-X

v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). Plaintiff’s claim fails at the first prong of this

analysis, because fighting with a prison guard is not constitutionally protected conduct. Plaintiff’s

retaliation claim will be dismissed.

       Plaintiff also alleges, however, that his mistreatment specifically by Defendant Hudson,

including the attach on December 14, has been “some sort of retaliation attempt for the plaintiff

having got his ‘defiance’ write up dismissed and reported their violations to the warden in a

grievance.” (Doc. No. 2 at 2.) Filing an institutional grievance and raising a defense to a

disciplinary charge may constitute protected activity under the First Amendment, see Hill v.

Lappin, 630 F.3d 468, 472 (6th Cir. 2010) (explaining that “protected conduct includes a prisoner’s

undisputed First Amendment right to file [non-frivolous] grievances against prison officials on his

own behalf” (internal punctuation and citation omitted)); Keerikkattil v. Hrabowski, No. CIV.A.

WMN-13-2016, 2013 WL 5368744, at *7 (D. Md. Sept. 23, 2013) (undisputed that student’s

“defense against the disciplinary charges was constitutionally-protected free speech”); Holmes v.

Grant, No. 03 CIV. 3426 RJH RLE, 2006 WL 851753, at *15 (S.D.N.Y. Mar. 31, 2006) (inmate’s



                                                 8
defense against assault charge and appeal of disciplinary conviction is protected conduct), and the

alleged physical attack and subsequent harsh treatment could arguably deter an ordinary person

from further engaging in the protected conduct. Accordingly, Plaintiff has stated a colorable claim

against Defendant Hudson for retaliation.

       E. Harassment

       Many of Plaintiff’s allegations involve petty verbal harassment, name-calling, a crude

gesture, and threats. But harassment and verbal abuse, no matter how “shameful and utterly

unprofessional,” do not violate the Eighth Amendment. Johnson v. Unknown Dellatifa, 357 F.3d

539, 545–46 (6th Cir. 2004) (affirming dismissal for failure to state a claim where plaintiff’s

allegations included continuous insulting remarks by guard); see also Morrison v. Greenwald, No.

3:09-CV-009, 2010 WL 1253962, at *9 (S.D. Ohio Feb. 24, 2010), report and recommendation

adopted, No. 3-:09-CV-009, 2010 WL 1253958 (S.D. Ohio Mar. 23, 2010) (“The Constitution

does not protect inmates (or anyone else) from gross insults by public officials, including prison

guards.”). Even threats to physically assault an inmate do not constitute punishment that violates

an inmate’s constitutional rights. Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004).

Accordingly, any claim arising from the verbal harassment and threats Plaintiff alleges will be

dismissed.

       F. Property Loss

       Plaintiff complains that some of the Defendants intentionally allowed his property to be

stolen by other inmates. The Due Process Clause of the Fourteenth Amendment protects against

the unlawful taking of a person’s property by public officers. However, the Supreme Court has

held that, where adequate remedies are provided by state law, the negligent or intentional loss or

destruction of personal property does not state a claim cognizable under the Due Process Clause



                                                9
of the Fourteenth Amendment. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor,

451 U.S. 527, 543–44 (1981), overruled on other grounds, Daniels v. Williams, 474 U.S. 327

(1986). Because the Plaintiff's claims are premised upon allegedly unauthorized acts of state

officials, he must plead and prove the inadequacy of state post-deprivation remedies. See Copeland

v. Machulis, 57 F.3d 476, 479–80 (6th Cir. 1995). Under settled Sixth Circuit law, a prisoner's

failure to plead the inadequacy of state post-deprivation remedies requires dismissal of his Section

1983 due process action. Id.; Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985). Plaintiff has failed

to meet that burden in this case. Moreover, the Sixth Circuit has expressly held that “the State of

Tennessee has provided adequate procedures to assure the return of items either negligently or

intentionally converted, see Tenn. Code Ann. § 9-8-207, and in the absence of resort to state

remedies, we do not believe that a federal court may assert jurisdiction.” Brooks, 751 F.2d at 199.

Accordingly, Plaintiff’s claim for deprivation of his property will be dismissed.

       The Court observes that one of the items Plaintiff alleges was taken from him was a Star

of David necklace that was “snatched off” in the aftermath of the physical altercation on December

14 and never returned. Plaintiff alleges that he “is Jewish and his spirit is being irreparably

damaged” by this loss, but he does not allege that this loss or any other action by Defendants has

prevented or burdened his exercise of religion. Accordingly, any claim of alleged violation of

Plaintiff’s constitutional or statutory religious liberties will be dismissed. See Barhite v. Caruso,

377 F. App’x 508, 511 (6th Cir. 2010) (inmate’s religious liberties claim failed under both First

Amendment and RLUIPA where he did not allege that items seized were necessary for the practice

of his religion or substantially burdened his religious exercise).

       G. Conditions of Confinement

       The Court turns finally to Plaintiff’s several complaints about general conditions of his



                                                 10
confinement. As an initial matter, Plaintiff’s repeated protests that his treatment is in violation of

various department or prison policies fail to state a claim for a due process violation under Section

1983. Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), cert. denied, 509 U.S. 907 (1993),

overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99 (1995) (“A state cannot

be said to have a federal due process obligation to follow all of its procedures; such a system would

result in the constitutionalizing of every state rule, and would not be administrable.”); Barber v.

City of Salem, Ohio, 953 F.2d 232, 240 (6th Cir. 1992) (“failure to comply with a state regulation

is not itself a constitutional violation”). This is true even with regard to Plaintiff’s complaints

about his unexplained temporary segregation and the allegedly improper procedure used for his

subsequent reclassification to close custody. Inmates have no constitutional right to a particular

security classification. Ford v. Martin, 49 F. App’x 584, 586 (6th Cir. 2002) (“To the extent that

Ford has argued that the defendants improperly changed his security classification, such

reclassification does not constitute an atypical and significant hardship on him because a prisoner

has no right to a particular security level.”). And even extended stays in segregation, and the

deprivations commonly associated with such stays, do not impose an “atypical and significant”

hardship on an inmate sufficient to implicate a constitutional liberty interest. Jones v. Baker, 155

F.3d 810, 811 (6th Cir. 1998) (quoting Sandin v. Conner, 515 U.S. 472, 483 (1995)).

       Plaintiff’s remaining claims are about the withholding of haircuts, showers, food, and

water. The Eighth Amendment requires prison officials “to provide humane conditions of

confinement” and to “ensure that inmates receive adequate food, clothing, shelter, and medical

care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).             However, “[n]ot every unpleasant

experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment

within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987).



                                                 11
An inmate “cannot expect the amenities, conveniences and services of a good hotel.” Harris v.

Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988), quoted in Thaddeus-X v. Blatter, 175 F.3d 378, 405

(6th Cir. 1999). Rather, “[t]he Eighth Amendment is concerned only with ‘deprivations of

essential food, medical care, or sanitation,’ or ‘other conditions intolerable for prison

confinement.’” Richmond v. Settles, 450 F. App’x 448, 454–55 (6th Cir. 2011) (quoting Rhodes v.

Chapman, 452 U.S. 337, 348 (1981)). Therefore, to establish an Eighth Amendment violation, a

plaintiff must make an objective showing of the deprivation of “the minimal civilized measure of

life’s necessities.” Id. at 454 (quoting Rhodes, 452 U.S. at 347); see also Brown v. Bargery, 207

F.3d 863, 867 (6th Cir.2000) (citing Farmer, 511 U.S. at 834) (“[T]he inmate must show that he

is incarcerated under conditions posing a substantial risk of serious harm.”).           For Eighth

Amendment purposes, adequate food is characterized as “‘well-balanced meal[s], containing

sufficient nutritional value to preserve health.’” Green v. Ferrell, 801 F.2d 765, 770 (5th Cir.1986)

(quoting Smith v. Sullivan, 553 F.2d 373, 380 (5th Cir.1977)) (footnote omitted).

       Eighth Amendment claims also have a subjective component. Richmond v. Settles, 450 F.

App’x 448, 455 (6th Cir. 2011) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)). The subjective

component requires that the defendant prison officials acted wantonly, with deliberate indifference

to the plaintiff’s serious needs. Farmer, 511 U.S. at 834.

       Plaintiff’s allegation about being denied haircuts clearly does not rise to the level necessary

to violate the Eighth Amendment. Chomos v. Palmer, No. 1:15-CV-395, 2015 WL 1962965, at *8

(W.D. Mich. Apr. 30, 2015) (explaining that the “allegation that he missed a haircut demonstrates

a temporary inconvenience of the most minimal sort. The allegation wholly fails to support an

Eighth Amendment claim.”). However, there is Sixth Circuit precedent indicating that being

denied a shower for twelve days may satisfy the objective component of an Eight Amendment



                                                 12
violation. See Walker v. Mintzes, 771 F.2d 920, 928 fn.5 (6th Cir. 1985) (affirming the district

court’s finding that segregated inmates are entitled to at least one shower per week). Plaintiff has

therefore stated a non-frivolous claim for that Eighth Amendment violation against Defendant

Hudson, on whose orders Plaintiff allegedly was prevented from showering.

       Plaintiff has also stated a non-frivolous claim regarding the denial of food and water.

Plaintiff’s claim for the initial 48-hour denial of food trays is against Defendant Hudson, who

allegedly ordered the withholding of food. He also states a claim against both Hudson and Roach

for the subsequent incident of withholding food and water due to his refusal to move to his newly

assigned cell. These claims require further development to determine whether the deprivations

were inflicted wantonly and were prolonged enough to constitute cruel and unusual punishment.

Clark-Murphy v. Foreback, 439 F.3d 280, 292 (6th Cir. 2006) (“[I]t should come as no surprise

that [inmate] had a clearly established right not to be deprived of food and water.”).

       In finding that Plaintiff has stated claims for Eighth Amendment violations in connection

with Defendants’ withholding of food, water, and showers, the Court is cognizant of the fact that

he has not alleged any physical injuries arising from those deprivations, as required for an inmate

to recover damages for any mental or emotional injury suffered while in custody. 42 U.S.C.

§ 1997e(e). Whether the lack of physical injury constitutes a legal bar to Plaintiff’s claim or simply

limits the damages he might recover, however, is a question that requires further development to

resolve. See Jackson v. Herrington, 393 F. App’x 348, 354 n.6 (6th Cir. 2010) (“We decline to

address [inmate’s] contention concerning other circuits’ determinations that § 1997e(e) does not

bar recovery of punitive or nominal damages.”); Miller v. Bock, 55 F. App’x 310, 312 (6th Cir.

2003) (stating that claims for punitive damages “are not necessarily barred by section 1997e(e)”);

(see Doc. No. 1 at 5 (seeking punitive damages)).



                                                 13
         H. Temporary Restraining Order

         Plaintiff requests a temporary restraining order to transfer him to another prison. (Doc. No.

2 at 1.) The same standard generally applies to the issuance of temporary restraining orders and

preliminary injunctions. Ne. Ohio Coal. for Homeless & Serv. Emps Int’l Union, Local 1199 v.

Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). The court must assess four factors to determine

whether a plaintiff is entitled to a preliminary injunction: “(1) whether [a movant] has

demonstrated a strong likelihood of success on the merits; (2) whether he will suffer irreparable

injury in the absence of equitable relief; (3) whether the stay will cause substantial harm to others;

and (4) whether the public interest is best served by granting the stay.” Cooey v. Strickland, 589

F.3d 210, 218 (6th Cir. 2009). “These factors are not prerequisites that must be met, but are

interrelated considerations that must be balanced together.” Id. (quoting Mich. Coal. of

Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991)).

         As explained above, most of Plaintiff’s allegations fail to state any constitutional claims

for relief. He has sufficiently stated arguable claims for Eighth Amendment violations based on

past events, but regardless of any likelihood of eventual success on those claims, they do not

establish that he will suffer irreparable injury in the future in the absence of the transfer Plaintiff

requests. Moreover, there is a “public interest in leaving the administration of state prisons to state

prison administrators.” Rhinehart v. Scutt, 509 F. App’x 510, 516 (6th Cir. 2013). The balance of

those equities on this record leads the Court to deny Plaintiff’s motion.

   IV.      CONCLUSION

         For the reasons set forth above, Plaintiff states non-frivolous claims against Defendants

Hudson and Roach for the alleged Eighth Amendment violations identified above and against

Defendant Hudson for retaliation. Process shall issue on those claims, and all others will be


                                                  14
dismissed. Plaintiff has not alleged the personal involvement of any of the other named Defendants

in any violation of his constitutional rights, and they will be dismissed from this case. See Polk

County v. Dodson, 454 U.S. 312, 325 (1981) (requiring personal involvement for liability under

Section 1983); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (supervisory capacity alone

not sufficient to establish liability). Plaintiff’s motion for temporary restraining order will be

denied.

          An appropriate Order shall be entered.




                                                        ____________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE




                                                   15
